161 Ga. App. 251 (1982)
288 S.E.2d 317
MATHIS
v.
THE STATE.
63291.
Court of Appeals of Georgia.
Decided February 11, 1982.
Daniel J. Sammons, for appellant.
Howard Oliver, Jr., for appellee.
DEEN, Presiding Judge.
The defendant appeals from her conviction of theft by deception (Code § 26-1803) under an accusation and supporting evidence that she persuaded a local grocer to let her have groceries worth $47.86 upon her promise to pay for them on the following Friday, which promise she failed to keep.
The gravamen of Code § 26-1803 (a) lies in obtaining the property of another by intentionally creating a false impression as to an existing fact or past event. Creating a false impression as to a future event, particularly, in this case, by a promise of future payment, is not sufficient. "The evidence here shows that the appellant offered to pay in the future for goods to be delivered in the present," whereupon "[t]he sole `interest' that the merchants had in the goods was a right to future payment pursuant to the sales contract." Elliott v. State, 149 Ga. App. 579, 580, 581 (254 SE2d 900) (1979). See to the same effect Croy v. State, 133 Ga. App. 244 (211 SE2d 183) (1974). The conviction is thus without supporting evidence as there was no false representation as to an existing fact.
Judgment reversed. Sognier and Pope, JJ., concur.